1/27/2021                                                        Case.net: 2016-CV25350 - Docket Entries




                                                                                       Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                          GrantedPublicAccess     Logoff ASCIARRATTA13

                       2016-CV25350 - CHARLYN MIMS V WINIFRED DURANT ET AL (E-CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                      Display Options:
                                                                Descending                                               All Entries
 Click here to Respond to Selected Documents
                                                                                         Ascending


  01/13/2021            Notice of Service
                        Return of Service by Private Process Server - Durant.
                          Filed By: DAVID LAWRENCE JOHNSON
                          On Behalf Of: CHARLYN MIMS
                        Summons Personally Served
                        Document ID - 20-SMCC-11394; Served To - DURANT, WINIFRED; Server - ; Served Date - 08-JAN-
                        21; Served Time - 00:00:00; Service Type - Special Process Server; Reason Description - Served

  01/10/2021            Case Mgmt Conf Scheduled
                           Scheduled For: 04/09/2021; 9:00 AM ; JUSTINE E DEL MURO; Jackson - Kansas City
                        Hearing/Trial Cancelled
                        CMC orig. scheduled outside DIV 4 --date conflicted w/DIV 4 schedule
                          Scheduled For: 04/02/2021; 8:30 AM ; JUSTINE E DEL MURO; Jackson - Kansas City

  12/31/2020            Notice of Service
                        20-SMCC-11398; Electronic Filing Certificate of Service.
                        Agent Served
                        Document ID - 20-SMCC-11398; Served To - RASIER, LLC; Server - ; Served Date - 29-DEC-20;
                        Served Time - 09:00:00; Service Type - Sheriff Department; Reason Description - Served; Service Text
                        - SERVED TO CT CORP, LCW - B .LOVE
                        Notice of Service
                        20-SMCC-11397; Electronic Filing Certificate of Service.
                        Agent Served
                        Document ID - 20-SMCC-11397; Served To - UBER TECHNOLOGIES INC; Server - ; Served Date -
                        29-DEC-20; Served Time - 09:00:00; Service Type - Sheriff Department; Reason Description - Served;
                        Service Text - SERVED TO CT CORP, LCW - B. LOVE

  12/15/2020            Summons Issued-Circuit
                        Document ID: 20-SMCC-11398, for RASIER, LLC.
                        Summons Issued-Circuit
                        Document ID: 20-SMCC-11397, for UBER TECHNOLOGIES INC.
                        Summons Issued-Circuit
                        Document ID: 20-SMCC-11394, for DURANT, WINIFRED.
                        Order - Special Process Server
                        Case Mgmt Conf Scheduled
                          Associated Entries: 01/10/2021 - Hearing/Trial Cancelled
                          Scheduled
                        Case        For: 04/02/2021; 8:30
                             4:21-cv-00054-DGK             AM ; JUSTINE
                                                      Document            E DEL
                                                                  1-1 Filed      MURO; Jackson
                                                                               01/27/21  Page -1Kansas
                                                                                                 of 34 City
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                   1/2
1/27/2021                                                  Case.net: 2016-CV25350 - Docket Entries



  12/09/2020          Request for Jury Trial Filed
                      Filing Info Sheet eFiling
                          Filed By: DAVID LAWRENCE JOHNSON
                      Summ Req-Circuit Pers Serv
                      Request for Summons -Uber.
                        Filed By: DAVID LAWRENCE JOHNSON
                        On Behalf Of: CHARLYN MIMS
                      Summ Req-Circuit Pers Serv
                      Request for Summons -Rasier.
                        Filed By: DAVID LAWRENCE JOHNSON
                      Motion Special Process Server
                      Motion for Appointment of Private Process Server; Request for Summons -Durant.
                        Filed By: DAVID LAWRENCE JOHNSON
                      Pet Filed in Circuit Ct
                      Petition for Damages; Designation of Lead Counsel.
                      Judge Assigned
 Case.net Version 5.14.12                                  Return to Top of Page                       Released 11/10/2020




                      Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 2 of 34
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                2/2
                                                                                                           Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
                                                                                 2016-CV25350
                  IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                   AT KANSAS CITY

CHARLYN MIMS                                        )
    207 SW Yost                                     )
    Lee's Summit, Missouri 64081                    )
                                                    )
                             Plaintiff,             )
                                                    )
v.                                                  )      Case No.
                                                    )
WINIFRED DURANT                                     )      Division
     Serve at:                                      )
     3620 SE Humboldt                               )
     Topeka, Kansas 66605                           )
                                                    )
UBER TECHNOLOGIES, INC.                             )
     Serve:                                         )
     CT Corporation System, Registered Agent        )
     120 South Central Avenue                       )
     Clayton, Missouri 63105                        )
                                                    )
and                                                 )
                                                    )
RASIER, LLC                                         )
     Serve:                                         )
     CT Corporation System, Registered Agent        )
     120 South Central Avenue                       )
     Clayton, Missouri 63105                        )
                                                    )
                                                    )
                             Defendants.            )

                                    REQUEST FOR SUMMONS

To:    Clerk of the Court

      The Clerk of the Court will issue a Summons for Service of the Petition on: Personal service upon
Uber Technologies, Inc via its registered agent CT Corporation System at 120 South Central
Avenue, Clayton, MO 63105.

You are hereby instructed to effect service of the Summons as follows:

 X     a.         Service through the office of the Sheriff of St. Louis County, Missouri, other than by
                  certified mail.

                                                   1




            Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 3 of 34
                                                                                                          Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
  _    b.        Service by an authorized Process Server, please send the Summons to undersigned
                 attorney to forward to Process Server.

      c.         Service by First Class mail by the undersigned litigant/attorney, who understands
                 that the responsibility for obtaining service and effecting its return shall be on the
                 attorney. The Receipt for service (green card) must be filed with the Clerk’s office
                 before service can be perfected.

______d.         Service by certified mail service by the office of the Sheriff of St. Louis County,
                 State of Missouri. The undersigned understands that the responsibility of obtaining
                 service and effecting its return shall be on the Sheriff.

______ e.        Return to the undersigned attorney for service.




                                            Respectfully submitted,

                                            DIPASQUALE MOORE, LLC

                                            /s/ David L. Johnson
                                            David L. Johnson                  #61867
                                            4050 Pennsylvania Ave., Suite 121
                                            Kansas City, MO 64111
                                            Phone: (816) 888-7500
                                            Fax: (816) 888-7519
                                            E-mail: dave.johnson@dmlawusa.com
                                            ATTORNEY FOR PLAINTIFF




                                                  2




            Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 4 of 34
             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

CHARLYN MIMS,

                        PLAINTIFF(S),                            CASE NO. 2016-CV25350
VS.                                                              DIVISION 4

WINIFRED DURANT, ET AL

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable JUSTINE E DEL MURO on 02-APR-2021 in DIVISION 4 at 08:30 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV25350                     Page 1 of 2               DMSNCMCIV (2/2017)
       Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 5 of 34
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ JUSTINE E DEL MURO
                                              JUSTINE E DEL MURO, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
DAVID LAWRENCE JOHNSON, 4050 PENNSYLVANIA AVE, SUITE 121, KANSAS CITY,
MO 64111

Defendant(s):
WINIFRED DURANT
UBER TECHNOLOGIES INC
RASIER, LLC

Dated: 15-DEC-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV25350                     Page 2 of 2               DMSNCMCIV (2/2017)
       Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 6 of 34
                                                                                               Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
                                                                         2016-CV25350

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

CHARLYN MIMS                                     )
    207 SW Yost                                  )
    Lee's Summit, Missouri 64081                 )
                                                 )
                              Plaintiff,         )
                                                 )
v.                                               )      Case No.
                                                 )
WINIFRED DURANT                                  )      Division
     Serve at:                                   )
     3620 SE Humboldt                            )
     Topeka, Kansas 66605                        )
                                                 )
UBER TECHNOLOGIES, INC.                          )
     Serve:                                      )
     CT Corporation System, Registered Agent     )
     120 South Central Avenue                    )
     Clayton, Missouri 63105                     )
                                                 )
and                                              )
                                                 )
RASIER, LLC                                      )
     Serve:                                      )
     CT Corporation System, Registered Agent     )
     120 South Central Avenue                    )
     Clayton, Missouri 63105                     )
                                                 )
                                                 )
                              Defendants.        )

          MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER

       COMES NOW Plaintiff by and through counsel, and pursuant to Local Rule 4.9 of Jackson

County Court Rules, hereby moves for the appointment of Hulver & Associates, LLC:

               Greg Hulver                               PPS20-0002
             Valerie Summer                              PPS20-0523
               Rick Swank                                PPS20-0217
              Conni Wilson                               PPS20-0131
            Scott Wiechmann                              PPS20-0223
               Chuck Willis                              PPS20-0168
              Richard Meek                               PPS20-0157
             Adam Robinson                               PPS20-0162



       Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 7 of 34
                                                                                                        Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
                 Tim Cudd                                       Tom Tippit



as private process servers in the above-captioned matter. In support of said motion, Plaintiff states

that the above-named individuals are on the Court’s list of approved process servers and the

information contained in their applications and affidavits on file is current and still correct.




                                               Respectfully submitted,

                                               DIPASQUALE MOORE, LLC

                                               /s/ David L. Johnson
                                               David L. Johnson                  #61867
                                               4050 Pennsylvania Ave., Suite 121
                                               Kansas City, MO 64111
                                               Phone: (816) 888-7500
                                               Fax: (816) 888-7519
                                               E-mail: dave.johnson@dmlawusa.com
                                               ATTORNEY FOR PLAINTIFF




            ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

       It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and the above-named individuals are hereby appointed to serve process in the above

captioned matter.



DATE: 15-Dec-2020                      _                       ______________________________
                                                               _________
                                                                       ___________________
                                                                                        _ _




        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 8 of 34
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV25350
 JUSTINE E DEL MURO
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 CHARLYN MIMS                                                       DAVID LAWRENCE JOHNSON
                                                                    4050 PENNSYLVANIA AVE
                                                                    SUITE 121
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 WINIFRED DURANT                                                    415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Vehicular                                                                                                             (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: WINIFRED DURANT
                                      Alias:
  3620 SE HUMBOLDT
  TOPEKA, KS 66605



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    15-DEC-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-11394 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21                                   Page 9 of 34
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 10 of 34
                                                                                                   6/2020
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV25350
 JUSTINE E DEL MURO
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 CHARLYN MIMS                                                       DAVID LAWRENCE JOHNSON
                                                                    4050 PENNSYLVANIA AVE
                                                                    SUITE 121
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 WINIFRED DURANT                                                    415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Vehicular                                                                                                             (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: UBER TECHNOLOGIES INC
                                      Alias:
  SRVL CT CORPORATION SYSTEM
  120 SOUTH CENTRAL AVENUE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    15-DEC-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-11397 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                     Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21                                    Page 11 of 34
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 12 of 34
                                                                                                   6/2020
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV25350
 JUSTINE E DEL MURO
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 CHARLYN MIMS                                                       DAVID LAWRENCE JOHNSON
                                                                    4050 PENNSYLVANIA AVE
                                                                    SUITE 121
                                                              vs.   KANSAS CITY, MO 64111
 Defendant/Respondent:                                              Court Address:
 WINIFRED DURANT                                                    415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Pers Injury-Vehicular                                                                                                             (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: RASIER, LLC
                                      Alias:
  SRV: CT CORPORATION SYSTEM
  120 SOUTH CENTRAL AVENUE
  CLAYTON, MO 63105

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    15-DEC-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-11398 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                     Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21                                    Page 13 of 34
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 14 of 34
                                                                                                   6/2020
Electronically Filed - Jackson - Kansas City - December 31, 2020 - 10:47 AM




                                                                              Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 15 of 34
Electronically Filed - Jackson - Kansas City - December 31, 2020 - 11:10 AM




                                                                              Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 16 of 34
Electronically Filed - Jackson - Kansas City - January 13, 2021 - 02:14 PM




                                                                             Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 17 of 34
                                                                                                       Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
                                                                                2016-CV25350

               IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                AT KANSAS CITY

CHARLYN MIMS                                           )
    207 SW Yost                                        )
    Lee's Summit, Missouri 64081                       )
                                                       )
                               Plaintiff,              )
                                                       )
v.                                                     )      Case No.
                                                       )
WINIFRED DURANT                                        )      Division
     Serve at:                                         )
     3620 SE Humboldt                                  )
     Topeka, Kansas 66605                              )
                                                       )
UBER TECHNOLOGIES, INC.                                )
     Serve:                                            )
     CT Corporation System, Registered Agent           )
     120 South Central Avenue                          )
     Clayton, Missouri 63105                           )
                                                       )
and                                                    )
                                                       )
RASIER, LLC                                            )
     Serve:                                            )
     CT Corporation System, Registered Agent           )
     120 South Central Avenue                          )
     Clayton, Missouri 63105                           )
                                                       )
                                                       )
                               Defendants.             )

                                  PETITION FOR DAMAGES

       Plaintiff Charlyn Mims, by and through the undersigned counsel, and for her claims for relief

against Defendant Winifred Durant (“Defendant Durant”), Defendant Uber Technologies, Inc.

(“Defendant Uber”), and Defendant Rasier, LLC (“Defendant Rasier"), Plaintiff, by and through the

undersigned counsel, states, avers, and alleges as follows:



                                            THE PARTIES




        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 18 of 34
                                                                                                       Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
       1.      At all relevant times, Plaintiff was and is an individual and resident of Lee's

Summit, Jackson County, Missouri.

       2.      At all relevant times, Defendant Durant was and is an individual and resident of

Topeka, Shawnee County, Missouri. Upon information and belief, Defendant Durant currently

resides and may be served with process at 3620 SE Humboldt, Topeka, Kansas 66605.

       3.      At all relevant times, Defendant Durant was and is a transportation network

company driver, logged onto the digital network for Defendant Uber and on call to accept ride

requests.

       4.      At all relevant times, Defendant Uber was and is a Delaware corporation with its

principal place of business located in the state of California at 1455 Market Street, 4th Floor, San

Francisco, California 94103. It may be served through its registered agent, CT Corporation System,

at 120 South Central Avenue, Clayton, Missouri 63105.

       5.      At all relevant times, Defendant Rasier was and is a Delaware Foreign Limited

Liability Company that may be served with process via its registered agent, CT Corporation

System, at 120 South Central Avenue, Clayton, Missouri 63105.

       6.      At all relevant times, Defendant Rasier was and is a wholly owned subsidiary of

Defendant Uber.

       7.      At all relevant times, Defendants Uber and Rasier were engaged in a joint enterprise

as Transportation Network Companies, under the trade name of “Uber.”

                                   JURISDICTION & VENUE

       8.      This Court has personal jurisdiction over Defendants in this matter pursuant to

Section 506.500 of the Missouri Revised Statutes.

       9.      This Court has subject matter jurisdiction in this matter.




                                    2
       Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 19 of 34
                                                                                                        Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
        10.    Venue is proper in this Court per Section 508.010.4 of the Missouri Revised

Statutes.

                              FACTS COMMON TO ALL COUNTS

        11.    On August 13, 2019, at approximately 4:09 p.m., Plaintiff was operating her

vehicle, a 2010 Ford Explorer, westbound on 31st Street, a public thoroughfare, approaching the

intersection of Oak Street.

        12.    At said time and place, Defendant Durant, working on behalf of Defendants Uber

and Rasier, was operating a 2013 Chrysler 500 eastbound on 31st Street, in front of the vehicle

driven by Plaintiff.

        13.    At said time and place, Defendant Durant failed to yield to Plaintiff, thereby causing

a collision.

        14.    At said time and place, Defendant Durant was operating a motor vehicle in the

course and scope of employment for Defendants Uber and Rasier, having accepted a trip from

Uber.

                                   COUNT I – NEGLIGENCE
                                   (Against Defendant Durant)

        15.    Plaintiff hereby incorporates by reference all preceding allegations of Plaintiff’s

Petition for Damages as if fully set forth herein.

        16.    At all relevant times, Defendant Durant had a duty to use the highest degree of care

in operating his vehicle.

        17.    In colliding with Plaintiff’s vehicle, as set forth above, Defendant Durant was

negligent and breached his duty to use reasonable care in one or more of the following respects:

               a.      Defendant failed to keep his automobile under control;

               b.      Defendant failed to yield the right of way;



                                     3
        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 20 of 34
                                                                                                        Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
               c.     Defendant failed to keep his vehicle within a proper lane of travel and

                      improperly changed lanes;

               d.     Defendant failed to drive within the range of his vision in order to avoid

                      colliding with any other vehicle using the roadway;

               e.     Defendant failed to keep a proper lookout for other vehicles and objects in

                      his line of vision in order to avoid colliding with any other vehicle using the

                      roadway;

               f.     Defendant knew or by the use of the highest degree of care could have

                      known that there was a reasonable likelihood of collision in time thereafter

                      to have stopped, swerved, slackened speed, sounded a warning, slackened

                      speed and swerved, slackened speed and sounded a warning and/or swerved

                      and sounded a warning, but Defendant failed to do so.

       18.     As a direct and proximate result of the collision which was caused by the

aforementioned acts and omissions of Defendant Durant, Plaintiff was injured and has incurred

and will continue to incur damages, including but not limited to, those arising from:

               a.     Past medical and hospital expenses;

               b.     Future medical, hospital and life care expenses;

               c.     Past lost wages;

               d.     Diminished earning capacity;

               e.     Past and future emotional distress;

               f.     Pain and suffering;

               g.     Mental anguish;

               h.     Disfigurement; and




                                    4
       Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 21 of 34
                                                                                                     Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
               i.      Past and future loss of enjoyment of life.

       19.     All of Plaintiff’s injuries, disabilities, infirmities, and damages are permanent,

painful, and progressive in nature and extent.

       20.     As a further direct and proximate result of the collision, which was caused by the

aforementioned acts and omissions of Defendant Durant, Plaintiff’s automobile sustained damage.

       WHEREFORE, based on the foregoing, Plaintiff prays for a judgment against Defendant

Durant for money damages in excess of $25,000; Plaintiff’s costs incurred herein; and, for such

other and further relief as the Court deems just and proper.

                           COUNT II – RESPONDEAT SUPERIOR
                             (Plaintiff against Defendant Uber)

       21.     Plaintiff hereby incorporates by reference all preceding allegations of Plaintiff’s

Petition for Damages as if fully set forth herein.

       22.     At all relevant times, including at the time of the aforesaid collision, Defendant

Durant was the employee, servant, and/or agent of Defendant Uber, and was acting within the

course and scope of his employment or agency with Defendant Uber.

       23.     The negligence of Defendant Durant, as set forth in Count I, is imputable to

Defendant Uber, and Defendant Uber is therefore vicariously liable for Defendant Durant’s

negligent acts and omissions under the doctrine of respondeat superior.

       24.     As a direct and proximate result of the collision which was caused by the

aforementioned acts and omissions of Defendant Durant, Plaintiff was injured and has incurred

and will continue to incur damages, including but not limited to, those arising from:

               a.      Past medical and hospital expenses;

               b.      Future medical, hospital and life care expenses;

               c.      Past lost wages;



                                     5
        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 22 of 34
                                                                                                      Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
               d.      Diminished earning capacity;

               e.      Past and future emotional distress;

               f.      Pain and suffering;

               g.      Mental anguish;

               h.      Disfigurement; and

               i.      Past and future loss of enjoyment of life.

       25.     All of Plaintiff’s injuries, disabilities, infirmities, and damages are permanent,

painful, and progressive in nature and extent.

       26.     As a further direct and proximate result of the collision, which was caused by the

aforementioned acts and omissions of Defendant Durant, Plaintiff’s automobile sustained damage.

       WHEREFORE, based on the foregoing, Plaintiff prays for a judgment against Defendant

Uber for money damages in excess of $25,000; Plaintiff’s costs incurred herein; and, for such other

and further relief as the Court deems just and proper.

                           COUNT III – RESPONDEAT SUPERIOR
                             (Plaintiff against Defendant Rasier)

       27.     Plaintiff hereby incorporates by reference all preceding allegations of Plaintiff’s

Petition for Damages as if fully set forth herein.

       28.     At all relevant times, including at the time of the aforesaid collision, Defendant

Durant was the employee, servant, and/or agent of Defendant Rasier, and was acting within the

course and scope of his employment or agency with Defendant Rasier.

       29.     The negligence of Defendant Durant, as set forth in Count I, is imputable to

Defendant Rasier, and Defendant Rasier is therefore vicariously liable for Defendant Durant’s

negligent acts and omissions under the doctrine of respondeat superior.

       30.     As a direct and proximate result of the collision which was caused by the



                                     6
        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 23 of 34
                                                                                                     Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
aforementioned acts and omissions of Defendant Durant, Plaintiff was injured and has incurred

and will continue to incur damages, including but not limited to, those arising from:

               j.      Past medical and hospital expenses;

               k.      Future medical, hospital and life care expenses;

               l.      Past lost wages;

               m.      Diminished earning capacity;

               n.      Past and future emotional distress;

               o.      Pain and suffering;

               p.      Mental anguish;

               q.      Disfigurement; and

               r.      Past and future loss of enjoyment of life.

       31.     All of Plaintiff’s injuries, disabilities, infirmities, and damages are permanent,

painful, and progressive in nature and extent.

       32.     As a further direct and proximate result of the collision, which was caused by the

aforementioned acts and omissions of Defendant Durant, Plaintiff’s automobile sustained damage.

       WHEREFORE, based on the foregoing, Plaintiff prays for a judgment against Defendant

Rasier for money damages in excess of $25,000; Plaintiff’s costs incurred herein; and, for such

other and further relief as the Court deems just and proper.

 COUNT IV – NEGLIGENT HIRING, TRAINING, SUPERVISION, RETENTION, AND
                              ENTRUSTMENT
                     (Plaintiff against Defendant Uber)

       33.     Plaintiff hereby incorporates by reference all preceding allegations of Plaintiff’s

Petition for Damages as if fully set forth herein.

       34.     Defendant Durant was hired and retained by Defendant Uber to, at least in part,




                                     7
        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 24 of 34
                                                                                                     Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
operate a motor vehicle (“Uber vehicle”), for Defendant Uber.

       35.     Defendant Uber had a duty to use reasonable care in hiring an employee who is

competent and fit to perform the duties required as an employee.

       36.      Defendant Uber did not exercise reasonable care in hiring Defendant Durant in that

Defendant Uber knew or should have known that Defendant Durant was incompetent for the

position hired and/or Defendant Uber had knowledge of Defendant Durant’s incompetency to

safely operate an Uber vehicle but hired and retained Defendant Durant anyway, therefore

breaching its duty to Plaintiff.

       37.      Defendant Uber knew or should have known that Defendant Durant would be likely

to operate the Uber vehicle in a negligent manner.

       38.      Defendant Uber knew or should have known that Defendant Durant was not

competent or fit for the duties required of him as an employee.

       39.      Defendant Uber breached its duty to use reasonable care to select and retain an

employee that was competent and fit for the position.

       40.      Defendant Uber, as the employer of Defendant Durant, owed the general public,

including Plaintiff, a continuing duty to train Defendant Durant in how to safely operate the Uber

vehicle on Missouri roadways.

       41.      Defendant Uber, as the employer of Defendant Durant, owed the general public,

including Plaintiff, a continuing duty to supervise Defendant Durant and investigate and monitor

Defendant Durant’s ability, fitness, and qualifications to operate the Uber vehicle on Missouri

roadways.

       42.      Moreover, Defendant Uber was negligent, careless, and reckless in one or more of

the following respects:




                                     8
        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 25 of 34
                                                                                                     Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
               a. In hiring Defendant Durant, an individual who Defendant Uber knew or should

                    have known had inadequate training, knowledge, and skill to safely operate the

                    Uber vehicle;

               b. In failing to adequately train, instruct, and supervise Defendant Durant

                    concerning the safe operation of the Uber vehicle;

               c. In entrusting the Uber vehicle to Defendant Durant, an individual who

                    Defendant Uber knew or should have known had inadequate training,

                    knowledge, and skill to safely operate the Uber vehicle;

               d. In retaining Defendant Durant and allowing him to operate the Uber vehicle

                    when Defendant Rasier knew or should have known that Defendant Durant

                    lacked the training, knowledge, and skill to safely operate the Uber vehicle.

       43.     As a direct and proximate result of the aforesaid negligence and carelessness of

Defendant Uber, Plaintiff was injured and has suffered and will continue to suffer damages

including, but not limited to, those arising from:

               a.      Past medical and hospital expenses;

               b.      Future medical, hospital and life care expenses;

               c.      Past lost wages;

               d.      Diminished earning capacity;

               e.      Past and future emotional distress;

               f.      Pain and suffering;

               g.      Mental anguish;

               h.      Disfigurement; and

               i.      Past and future loss of enjoyment of life.




                                     9
        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 26 of 34
                                                                                                          Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
       44.      All of Plaintiff’s injuries, disabilities, infirmities, and damages are permanent,

painful, and progressive in nature and extent.

       45.      As a further direct and proximate result of the collision, which was caused by the

aforementioned acts and omissions of Defendant Durant, Plaintiff’s automobile sustained damage.

       46.      As a result, Defendants are jointly and severally liable for the injuries to Plaintiff.

       WHEREFORE, based on the foregoing, Plaintiff prays for judgment against Defendant

Uber in excess of $25,000; Plaintiff’s costs incurred herein; and, for such other and further relief

as the Court deems just and proper.

 COUNT V – NEGLIGENT HIRING, TRAINING, SUPERVISION, RETENTION, AND
                             ENTRUSTMENT
                   (Plaintiff against Defendant Rasier)

       47.      Plaintiff hereby incorporates by reference all preceding allegations of Plaintiff’s

Petition for Damages as if fully set forth herein.

       48.      Defendant Durant was hired and retained by Defendant Rasier to, at least in part,

operate a motor vehicle (“Rasier vehicle”), for Defendant Rasier.

       49.     Defendant Rasier had a duty to use reasonable care in hiring an employee who is

competent and fit to perform the duties required as an employee.

       50.      Defendant Rasier did not exercise reasonable care in hiring Defendant Durant in

that Defendant Rasier knew or should have known that Defendant Durant was incompetent for the

position hired and/or Defendant Rasier had knowledge of Defendant Durant’s incompetency to

safely operate a Rasier vehicle but hired and retained Defendant Durant anyway, therefore

breaching its duty to Plaintiff.

       51.      Defendant Rasier knew or should have known that Defendant Durant would be

likely to operate the Rasier vehicle in a negligent manner.




                                     10
        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 27 of 34
                                                                                                       Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
       52.     Defendant Rasier knew or should have known that Defendant Durant was not

competent or fit for the duties required of him as an employee.

       53.     Defendant Rasier breached its duty to use reasonable care to select and retain an

employee that was competent and fit for the position.

       54.     Defendant Rasier, as the employer of Defendant Durant, owed the general public,

including Plaintiff, a continuing duty to train Defendant Durant in how to safely operate the Rasier

vehicle on Missouri roadways.

       55.     Defendant Rasier, as the employer of Defendant Durant, owed the general public,

including Plaintiff, a continuing duty to supervise Defendant Durant and investigate and monitor

Defendant Durant’s ability, fitness, and qualifications to operate the Rasier vehicle on Missouri

roadways.

       56.     Moreover, Defendant Rasier was negligent, careless, and reckless in one or more

of the following respects:

               a. In hiring Defendant Durant, an individual who Defendant Rasier knew or

                   should have known had inadequate training, knowledge, and skill to safely

                   operate the Rasier vehicle;

               b. In failing to adequately train, instruct, and supervise Defendant Durant

                   concerning the safe operation of the Rasier vehicle;

               c. In entrusting the Rasier vehicle to Defendant Durant, an individual who

                   Defendant Rasier knew or should have known had inadequate training,

                   knowledge, and skill to safely operate the Rasier vehicle;

               d. In retaining Defendant Durant and allowing him to operate the Rasier vehicle

                   when Defendant Rasier knew or should have known that Defendant Durant




                                    11
       Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 28 of 34
                                                                                                         Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
                    lacked the training, knowledge, and skill to safely operate the Rasier vehicle.

       57.     As a direct and proximate result of the aforesaid negligence and carelessness of

Defendant Rasier, Plaintiff was injured and has suffered and will continue to suffer damages

including, but not limited to, those arising from:

               j.       Past medical and hospital expenses;

               k.       Future medical, hospital and life care expenses;

               l.       Past lost wages;

               m.       Diminished earning capacity;

               n.       Past and future emotional distress;

               o.       Pain and suffering;

               p.       Mental anguish;

               q.       Disfigurement; and

               r.       Past and future loss of enjoyment of life.

       58.     All of Plaintiff’s injuries, disabilities, infirmities, and damages are permanent,

painful, and progressive in nature and extent.

       59.     As a further direct and proximate result of the collision, which was caused by the

aforementioned acts and omissions of Defendant Durant, Plaintiff’s automobile sustained damage.

       60.     As a result, Defendants are jointly and severally liable for the injuries to Plaintiff.

       WHEREFORE, based on the foregoing, Plaintiff prays for judgment against Defendant

Rasier in excess of $25,000; Plaintiff’s costs incurred herein; and, for such other and further relief

as the Court deems just and proper.



                                 DEMAND FOR A JURY TRIAL




                                     12
        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 29 of 34
                                                                                             Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
Plaintiff hereby demands a trial by jury on all counts and claims in this cause of action.




                                      Respectfully submitted,

                                      DIPASQUALE MOORE, LLC

                                      /s/ David L. Johnson
                                      David L. Johnson                  #61867
                                      4050 Pennsylvania Ave., Suite 121
                                      Kansas City, MO 64111
                                      Phone: (816) 888-7500
                                      Fax: (816) 888-7519
                                      E-mail: dave.johnson@dmlawusa.com
                                      ATTORNEY FOR PLAINTIFF




                             13
Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 30 of 34
                                                                                               Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
                                                                         2016-CV25350

              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT KANSAS CITY

CHARLYN MIMS                                     )
    207 SW Yost                                  )
    Lee's Summit, Missouri 64081                 )
                                                 )
                              Plaintiff,         )
                                                 )
v.                                               )      Case No.
                                                 )
WINIFRED DURANT                                  )      Division
     Serve at:                                   )
     3620 SE Humboldt                            )
     Topeka, Kansas 66605                        )
                                                 )
UBER TECHNOLOGIES, INC.                          )
     Serve:                                      )
     CT Corporation System, Registered Agent     )
     120 South Central Avenue                    )
     Clayton, Missouri 63105                     )
                                                 )
and                                              )
                                                 )
RASIER, LLC                                      )
     Serve:                                      )
     CT Corporation System, Registered Agent     )
     120 South Central Avenue                    )
     Clayton, Missouri 63105                     )
                                                 )
                                                 )
                              Defendants.        )

          MOTION FOR APPOINTMENT OF PRIVATE PROCESS SERVER

       COMES NOW Plaintiff by and through counsel, and pursuant to Local Rule 4.9 of Jackson

County Court Rules, hereby moves for the appointment of Hulver & Associates, LLC:

               Greg Hulver                               PPS20-0002
             Valerie Summer                              PPS20-0523
               Rick Swank                                PPS20-0217
              Conni Wilson                               PPS20-0131
            Scott Wiechmann                              PPS20-0223
               Chuck Willis                              PPS20-0168
              Richard Meek                               PPS20-0157
             Adam Robinson                               PPS20-0162



       Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 31 of 34
                                                                                                        Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
                 Tim Cudd                                       Tom Tippit



as private process servers in the above-captioned matter. In support of said motion, Plaintiff states

that the above-named individuals are on the Court’s list of approved process servers and the

information contained in their applications and affidavits on file is current and still correct.




                                               Respectfully submitted,

                                               DIPASQUALE MOORE, LLC

                                               /s/ David L. Johnson
                                               David L. Johnson                  #61867
                                               4050 Pennsylvania Ave., Suite 121
                                               Kansas City, MO 64111
                                               Phone: (816) 888-7500
                                               Fax: (816) 888-7519
                                               E-mail: dave.johnson@dmlawusa.com
                                               ATTORNEY FOR PLAINTIFF




            ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER

        It is hereby ordered that Plaintiff’s Motion for Appointment of Private Process Server is

sustained and the above-named individuals are hereby appointed to serve process in the above

captioned matter.



DATE:                                  _                       ______________________________
                                                                     Judge or Circuit Clerk




        Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 32 of 34
                                                                                                           Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
                                                                                 2016-CV25350
                  IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                   AT KANSAS CITY

CHARLYN MIMS                                        )
    207 SW Yost                                     )
    Lee's Summit, Missouri 64081                    )
                                                    )
                              Plaintiff,            )
                                                    )
v.                                                  )       Case No.
                                                    )
WINIFRED DURANT                                     )       Division
     Serve at:                                      )
     3620 SE Humboldt                               )
     Topeka, Kansas 66605                           )
                                                    )
UBER TECHNOLOGIES, INC.                             )
     Serve:                                         )
     CT Corporation System, Registered Agent        )
     120 South Central Avenue                       )
     Clayton, Missouri 63105                        )
                                                    )
and                                                 )
                                                    )
RASIER, LLC                                         )
     Serve:                                         )
     CT Corporation System, Registered Agent        )
     120 South Central Avenue                       )
     Clayton, Missouri 63105                        )
                                                    )
                                                    )
                              Defendants.           )

                                     REQUEST FOR SUMMONS

To:    Clerk of the Court

       The Clerk of the Court will issue a Summons for Service of the Petition on: Personal service upon
Rasier, LLC via its registered agent CT Corporation System at 120 South Central Avenue, Clayton,
MO 63105.

You are hereby instructed to effect service of the Summons as follows:

 X     a.         Service through the office of the Sheriff of St. Louis County, Missouri, other than by
                  certified mail.

                                                   1




            Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 33 of 34
                                                                                                           Electronically Filed - Jackson - Kansas City - December 09, 2020 - 12:40 PM
  _    b.         Service by an authorized Process Server, please send the Summons to undersigned
                  attorney to forward to Process Server.

      c.          Service by First Class mail by the undersigned litigant/attorney, who understands
                  that the responsibility for obtaining service and effecting its return shall be on the
                  attorney. The Receipt for service (green card) must be filed with the Clerk’s office
                  before service can be perfected.

______d.          Service by certified mail service by the office of the Sheriff of St. Louis County,
                  State of Missouri. The undersigned understands that the responsibility of obtaining
                  service and effecting its return shall be on the Sheriff.

______ e.         Return to the undersigned attorney for service.




                                             Respectfully submitted,

                                             DIPASQUALE MOORE, LLC

                                             /s/ David L. Johnson
                                             David L. Johnson                  #61867
                                             4050 Pennsylvania Ave., Suite 121
                                             Kansas City, MO 64111
                                             Phone: (816) 888-7500
                                             Fax: (816) 888-7519
                                             E-mail: dave.johnson@dmlawusa.com
                                             ATTORNEY FOR PLAINTIFF




                                                   2




            Case 4:21-cv-00054-DGK Document 1-1 Filed 01/27/21 Page 34 of 34
